           Case 3:19-cv-00046-MMD-WGC Document 33 Filed 12/22/20 Page 1 of 3



1    AARON D. FORD
      Attorney General
2    DOUGLAS R. RANDS, Bar No. 3572
      Senior Deputy Attorney General
3    State of Nevada
     Public Safety Division
4    100 N. Carson Street
     Carson City, Nevada 89701-4717
5    Tel: (775) 684-1150
     E-mail: drands@ag.nv.gov
6

7    Attorneys for Defendants
     Michael Adams, Eric Delafontaine
8    Denita Munster, Sandra Rose-Thayer
     and Melissa Travis
9

10                                   UNITED STATES DISTRICT COURT

11                                          DISTRICT OF NEVADA

12   JAMAL DAMON HENDRIX,
                                                                Case No. 3:19-cv-00046-MMD-WGC
13                          Plaintiff,
14   vs.                                                           ORDER GRANTING
                                                           MOTION FOR EXTENSION OF TIME TO
15   S. ROSE, et al.,                                    FILE MOTION FOR SUMMARY JUDGMENT
16                          Defendants.
17            Defendants, Michael Adams, Eric Delafontaine, Denita Munster, Sandra Rose-Thayer and

18   Melissa Travis, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and

19   Douglas R. Rands, Senior Deputy Attorney General, hereby move this Court for an extension of time file

20   a Motion for Summary Judgment. This Motion is made and based upon Federal Rule of Civil Procedure

21   6(b)(1)(A), the attached Points and Authorities, the papers and pleadings on file herein, and such other and

22   further information as this Court may deem appropriate.

23                               MEMORANDUM OF POINTS AND AUTHORITIES

24   I.       ARGUMENT
25            This is a pro se prisoner civil rights action brought by inmate Jamal Damon Hendrix (Plaintiff)
26   (#1083418), asserting claims arising under 42 U.S.C. § 1983 against multiple Defendants for events
27   that took place while incarcerated by Nevada Department of Corrections at Ely State Prison (ESP).
28   ///

                                                         1
           Case 3:19-cv-00046-MMD-WGC Document 33 Filed 12/22/20 Page 2 of 3



1             Pursuant to the Court’s Screening Order (ECF No. 3) on the Complaint (ECF No. 5), the Court

2    parsed the surviving allegations into nine discrete claims which fall into the following categories: (1)

3    First Amendment Retaliation (Counts 1, 2, 3, 6, 7); (2) equal protection (Counts 2, 4); deliberate

4    indifference (Count 5); and free exercise of religion (Count 7).

5             On August 25, 2020, this Court issued a Scheduling Order, setting forth the discovery deadlines

6    and dispositive motion deadlines. Dispositive motions are due December 23, 2020. (ECF No. 25 at

7    4:11-13). Neither party has sought to extend those deadlines.

8             On Friday, December 5, 2020, the office of the Attorney General lost a Deputy Attorney

9    General. Due to the holiday season, she has not yet been replaced. Interviews are ongoing, and it is

10   hoped a replacement will be hired shortly. However, in the interim, Counsel substituted in on her case

11   load in order to maintain the continuity of representation. Due to this, Counsel has 3 Early Mediation

12   statements and a Settlement brief in Quintero v Aranas, 3:17-cv-00066-MMD-CLB due by the 23rd of

13   December. Additionally, Counsel has a Settlement Conference set before this Court on Tuesday,

14   December 22, 2020 in Gadsden v Donnelly, 3:17-cv-00728-MMD-CLB. While Counsel does not

15   normally request an extension based primarily on case load, this is an exceptional circumstance.

16   Therefore, a short extension of time is requested.

17            Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:

18                   When an act may or must be done within a specified time, the court may,
                     for good cause, extend the time: (A) with or without motion or notice if
19                   the court acts, or if a request is made, before the original time or its
                     extension expires; or (B) on motion made after the time has expired if the
20                   party failed to act because of excusable neglect.
21            Defendants’ request is timely and will not hinder or prejudice Plaintiff’s case, but will allow for

22   a thorough opportunity to review the case through Summary Judgment. The requested extension of

23   time should permit the Defendants to file a well-researched and proper Motion for Summary Judgment

24   in this case. In light of the short time from the departure of the other deputy, it is respectfully asserted

25   that a short extension is warranted.

26   ///

27   ///
28   ///

                                                          2
           Case 3:19-cv-00046-MMD-WGC Document 33 Filed 12/22/20 Page 3 of 3



1    II.      CONCLUSION

2             Defendants asserts that the requisite good cause and extenuating circumstance is present to

3    warrant the requested extension of time. Therefore, the Defendants requests an extension, until

4    January 25, 2021, to file their Motion for Summary Judgment.

5             DATED this 21st day of December, 2020.

6                                                AARON D. FORD
                                                 Attorney General
7

8                                                By:
                                                           DOUGLAS R. RANDS
9                                                          Sr. Deputy Attorney General
10                                                         Attorneys for Defendant
11

12
      IT IS SO ORDERED.
13
      DATED: December 22, 2020.
14
                                            _________________________________
15                                          UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       3
